internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-128281-00 date date legend taxpayer parent stock exchange dear this responds to your letter dated date submitted by your authorized representative in which you requested a ruling and closing_agreement that premiums received by taxpayer on policies of insurance or reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code pursuant to the income_tax convention between the united_states and the government of ireland the convention the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination taxpayer an insurance and reinsurance company that is a resident of ireland represents that it is engaged in an active trade_or_business in ireland and that the premium income it expects to receive from u s insureds none of whom are related to taxpayer is derived in connection with or is incidental to that trade_or_business therefore taxpayer contends that it qualifies for benefits under article of the convention article a of the convention provides that a person who is not a qualified_person under paragraph may nevertheless qualify for benefits under the convention with respect to an item_of_income derived from the other state if i such resident is engaged in the active_conduct_of_a_trade_or_business in plr-128281-00 the first-mentioned state other than the business of making or managing investments unless such business is carried out by a bank or insurance_company acting in the ordinary course of its business and ii the item_of_income is connected with or incidental to the trade_or_business in the first-mentioned state provided that where such item_of_income is connected with a trade_or_business in the first-mentioned state and such resident has an ownership_interest in the activity in the other state that generated the income the trade_or_business is substantial in relation to the activity paragraph b i of the protocol to the convention states that whether a resident is engaged in the active_conduct_of_a_trade_or_business will be determined on the basis of an analysis of all relevant facts and circumstances but that i n any case b an insurance_company will be considered to be engaged in the active_conduct_of_a_trade_or_business if its gross_income consists primarily of insurance or reinsurance premiums and investment_income attributable to such premiums taxpayer meets the requirements of article a of the convention and paragraph b i of the protocol further to be entitled to benefits under the convention the item_of_income derived from the other state must be connected with or incidental to the trade_or_business in the first-mentioned state pursuant to article b ii of the convention an item_of_income meets this requirement if the activity t hat generated the item_of_income is a line_of_business that forms a part of or is complementary to the trade_or_business conducted in the other state the receipt of insurance and reinsurance premiums from the united_states is complementary to taxpayer’s insurance_business in ireland thus taxpayer qualifies for benefits under article b of the convention with respect to reinsurance premiums it receives from persons in the united_states pursuant to paragraph a of the enclosed agreement taxpayer’s liability for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the convention or another convention commenced on date the letter_of_credit required by paragraph a of the enclosed agreement in the amount of dollar_figure must be in effect within days of the date the agreement is finally signed on the commissioner’s behalf any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by taxpayer pursuant to sec_46_4371-1 of the excise_tax regulations may rely upon a copy of this letter and or a copy of the approved closing_agreement as authority that they may consider premiums_paid to taxpayer on plr-128281-00 and after date as exempt under the convention from the united_states federal excise_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter furthermore this ruling does not address the issue of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under sec_162 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely w edward williams senior technical reviewer branch office of associate chief_counsel international enclosure cc director international internal_revenue_service l’enfant plaza sw attn area compliance territory s c t3 washington d c plr-128281-00 closing_agreement of final_determination covering specific matters under sec_7121 of the internal_revenue_code identifying number applied for on and the commissioner of internal revenue make the following closing_agreement whereas the business profits article article of the united states-ireland income_tax convention the convention exempts insurance or reinsurance premiums_paid to a resident of ireland from the federal excise_tax imposed by sec_4371 et seq of the internal_revenue_code_of_1986 as amended the code only to the extent that the irish insurer or reinsurer does not reinsure such risks with a person not entitled to exemption from such tax under the convention or another convention article a of the convention and only if the insurer or reinsurer qualifies under article of the convention whereas section dollar_figure of rev_proc provides that the person required to remit the tax may consider the premium exempt it prior to filing the return for the taxable_period such person has knowledge that the irish insurer or reinsurer has in effect a closing_agreement to be liable as a united_states taxpayer for federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excuse tax under the convention or any other convention and on premiums_paid or accrued when the irish insurer or reinsurer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code whereas the irish insurer or reinsurer represents that it is and will continue to be eligible for benefits under the convention and whereas the irish insurer or reinsurer hereinafter referred to as thetaxpayer wishes to have its policies of insurance or reinsurance considered exempt from tax under the convention it is hereby determined and agreed that taxpayer shall for purposes of this closing_agreement be liable as a united_states taxpayer for the federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and from policies issued or outstanding when taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code a returns of federal excise_tax due under and pursuant to this closing_agreement and sec_4371 et seq of the code shall be made by taxpayer or by taxpayer’s authorized representative on taxpayer’s behalf by filing form_720 quarterly federal plr-128281-00 excise_tax return for each return_period covered by this closing_agreement b if taxpayer reinsures in whole or in part a policy of insurance or reinsurance with any person s not entitled to exemption from the excise_tax under the convention or any other convention or if taxpayer issues or has outstanding a policy or policies when the taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code the tax reportable on the return form_720 shall be computed on the basis of the percentage of such policy reinsured or on the basis of the premium accrued or received during the time period when taxpayer did not qualify for exemption under the convention for purposes of the preceding sentence taxpayer may consider a reinsurer to be entitled to exemption from the excise_tax under the convention or another convention if the reinsurer is a party to a closing_agreement with the internal_revenue_service under convention or another convention or the reinsurer provides evidence that it is a resident_of_the_united_states or of a country with which the united_states has in effect a convention that waives the excise_tax without an explicit anti-conduit clause c forms shall be filed with the director internal_revenue_service center philadelphia pennsylvania u s a d taxpayer or taxpayer’s authorized representative shall make the required federal tax deposits of the federal excise_tax in such manner and at such times as are prescribed by regulations and explained in the instructions for form_720 taxpayer agrees that for purposes of determining its federal excise_tax liability pursuant to this closing_agreement and for purposes of verifying taxpayer’s entitlement to benefits under the convention taxpayer will maintain for a period of years from the end of each taxable_period to which this closing_agreement applies accounts and records of items of insurance and reinsurance that will be made available upon written request by the internal_revenue_service at the place mutually agreed upon by the service and taxpayer taxpayer will also maintain for years and make available for inspection records to establish eligibility for convention benefits taxpayer will be allowed days or other period of time determined as reasonable by the director international within which to make available its accounts and records if it is determined that there is an underpayment in respect of any excise_tax determined to be due pursuant to this closing_agreement and sec_4371 et seq of the code the internal_revenue_service shall issue a statement of notice_and_demand for the tax due plus any interest and applicable penalties notice of any underpayment shall be sent to the taxpayer at the name and address shown on the form_720 if a form_720 was filed for the period for which an underpayment is determined by the internal_revenue_service or otherwise to the taxpayer’s registered address in ireland payment of all additional_amounts due shall be made in accordance with the terms specified in the statement of notice_and_demand collection of such amounts not paid per notice_and_demand shall be in accordance with paragraph hereof plr-128281-00 a as security fort payment of tax taxpayer shall cause an irrevocable letter_of_credit to be issued by a united_states bank that is a member of the federal reserve system or by a united_states branch or agency of a foreign bank that is on the national association of insurance commissioners list of banks from which letters of credit may be accepted in favor of the internal_revenue_service in the amount of dollar_figure or such amount as may from time to time be mutually agreed upon by taxpayer and the service such letter_of_credit must be in effect within days of the date that the closing_agreement is signed for the commissioner of internal revenue b the service may issue a statement of notice_and_demand with respect to i any_tax shown on a form_720 original amended or substitute for return that is not paid with such return or ii any proposed additional excise_tax liability sustained by the internal_revenue_service regional director or appeals having jurisdiction over such matter if the time for filing a protest of such proposed liability has expired provided that the statement of notice_and_demand has been issued as provided in paragraph hereof c if after the conditions in paragraph b hereof have been met the tax interest and any applicable penalties are not paid in accordance with the terms of the statement of notice_and_demand collection of such amounts will be made by resorting to such letter or credit to the extent thereof before any levy or proceeding in court for collection is instituted against taxpayer d if such letter_of_credit is drawn upon it must be reinstated to amount as may have been agreed upon by the service and taxpayer within days after the date drawn upon a solely by reason of the execution by taxpayer and the commissioner of this closing_agreement any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance premiums pursuant to sec_46_4374-1 of the excise_tax regulations may consider premiums_paid to taxpayer after the effective date of this agreement as exempt under the convention from the federal excise_tax b taxpayer agrees that the commissioner or his or her authorized delegate may disclose taxpayer’s name as an insurer or reinsurer that qualifies for exemption from the excise_tax under the convention by publication or otherwise a this closing_agreement shall include as an attachment hereto a statement from the local_tax office irish revenue commissioners with which the insurer or reinsurer files its irish tax returns certifying that taxpayer is a resident of ireland as defined in the convention and a statement from taxpayer that taxpayer is not disqualified from receiving benefits under the convention by reason of article of the convention taxpayer shall submit such information in its statement as will establish its entitlement to benefits under the convention plr-128281-00 b the statement from the irish revenue commissioners shall be effective for a period of calendar years beginning with the year of receipt taxpayer agrees to renew the certificate of residency every three years and its own certification of eligibility for benefits under the convention every year on or before the expiration date of the original certificate taxpayer agrees to provide an original and one copy of the recertification along with a photocopy of this closing_agreement to internal_revenue_service constitution ave n w washington d c u s a attn cc intl taxpayer also agrees to promptly notify the competent_authority of ireland and the internal_revenue_service of any change that may result in its disqualification from receiving treaty benefits a this closing_agreement shall be effective this agreement shall thereafter continue in effect unless terminated as provided in subparagraph b of this paragraph b this agreement may be terminated by either taxpayer or the commissioner by giving the other written notice of the notifying party’s intent to terminate the decision to terminate is solely at the discretion of the party giving such notice this agreement shall be terminated on the last day of the return_period immediately following the return_period within which the written notice of termination is given c taxpayer hereby agrees to file a return form_720 marked final return for the taxable_period within which this agreement terminates pursuant to paragraph b hereof and to furnish a duplicate of such final return to internal_revenue_service constitution ave n w washington d c u s a attn cc intl d taxpayer agrees that the letter_of_credit issued pursuant to paragraph hereof shall remain in effect for a period of not less than days after the final return has been filed in accordance with subparagraph c hereof or until the examination of taxpayer’s returns is completed and any addition tax due has been paid whichever is later plr-128281-00 whereas the determinations set forth above are hereby agreed to by said taxpayer now this closing_agreement witnesseth that the said taxpayer and said commissioner of internal revenue hereby mutually agree that the determinations set forth shall be final and conclusive subject however to reopening in the event of fraud malfeasance or misrepresentation of material fact and provided that any change or modification of applicable statutes or tax conventions will render this agreement ineffective to the extent that it is dependent upon such statutes or tax_convention in witness whereof the above parties have subscribed their names to these presents in triplicate signed this by ___________________________ title __appointed actuary__________ commissioner of internal revenue by ____________________________ associate chief_counsel international by ____________________________ assistant_commissioner international date
